Citation Nr: 1144868	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  11-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart condition, to include paroxysmal atrial fibrillation, to include as secondary to hypertension and service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



WITNESS AT HEARING ON APPEAL

Veteran and L. H. 


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to July 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the RO in Roanoke, Virginia.  

The claim of service connection for a heart condition was originally styled as a claim of service connection for paroxysmal atrial fibrillation.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the Veteran's agent's contentions and the medical evidence of record, the Board has recharacterized the claim as one of service connection for a heart condition, to include paroxysmal atrial fibrillation.

In a June 2008 rating decision, the RO reduced the evaluation of service-connected prostate cancer status-post radical prostatectomy from 100 percent to 60 percent disabling, effective September 1, 2008.  The Veteran filed a notice of disagreement with the reduced rating and in October 2008, the RO issued a Statement of the Case on the matter.  The Veteran did not timely file a Substantive Appeal with respect to this issue; therefore, it is not before the Board for the purpose of appellate review.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran's agent indicated that at the conclusion of the hearing he would be submitting additional evidence with a waiver of initial consideration of the evidence by the RO.  Such evidence has not been received by the Board.

The issue of whether the January 2008 rating decision denying service connection for hypertension contains CUE was raised by the record in a statement submitted in February 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and a heart condition are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied the claim of service connection for hypertension.

2.  The evidence received since the October 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for hypertension and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO initially denied the Veteran's original claim of service connection for hypertension in a January 2008 rating decision.  In July 2008, the Veteran requested reconsideration of this decision.  An October 2008 rating decision continued the denial of the service connection claim.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2008 rating decision consisted of service treatment records, lay statements, and medical records from Carilion Family Medicine dated from May 2001 to July 2007.  

Evidence added to the record since October 2008 includes Salem VA Medical Center treatment records dated from September 2008 through September 2009 and testimony from the Veteran and registered nurse, L.H.  

At the September 2011 hearing, L.H. provided testimony that hypertension was related to the Veteran's heart condition and service-connected diabetes.  (Sept. 2011 Hearing Tr. at 4.)

The October 2008 rating decision denied service connection for hypertension because there was no evidence of a nexus to service or to a service-connected disability.

L.H.'s opinion regarding the relationship of hypertension and service-connected diabetes is new as it was not previously of record.  It is also material as it provides a competent opinion on the question of whether the Veteran's hypertension is related to a service-connected condition.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of service connection for hypertension is reopened.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has ischemic heart disease as evidenced by his diagnosis of atrial fibrillation and hypertension.  (See Sept. 2011 Hearing Tr. at 3.)  He alleges that ischemic heart disease and hypertension are related to his exposure to herbicides during service or to service-connected diabetes.  Alternatively, he argues that his heart condition is caused or aggravated by hypertension.   

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD Form 214 reflects that he served in Vietnam from June 1966 to May 1967.  As this evidence shows the Veteran was in Vietnam during the pertinent time period, he is presumed to have been exposed to an herbicide agent. 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

During the course of this appeal, VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202.  
Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id., Note 3.

Although hypertension is not a condition entitled to presumptive service connection based on herbicide exposure, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

L. H., a registered nurse, testified that records she reviewed showed the Veteran had a minimal enlarged heart and a significant leaky mitral valve and irregular heart rate.  (Sept. 2011 Hearing Tr. at 4.)  L. H. also testified that "atrial fibrillation is usually secondary to diabetes and hypertension."  (Id.)  L. H. also stated that it was more likely than not that the atrial fibrillation, hypertension, and diabetes were all interconnected.  (Id.)  The opinion regarding the Veteran's heart condition is phrased in speculative terms as it indicates that atrial fibrillation is "usually" secondary to diabetes and hypertension.  Additionally, although L. H. indicates that diabetes, hypertension, and atrial fibrillation are interconnected, she does not provide a rationale for this opinion.  

A January 2002 private treatment record reflects a history of atrial fibrillation and heart arrhythmia with leaky valve.  The Veteran had an atrial fibrillation event that was monitored in August 1999 and arrhythmia in December 1993.  In April 2004, the Veteran complained of shortness of breath.  An April 2006 record reflects a diagnosis of atrial fibrillation.

A July 2008 VA treatment record reflects that the Veteran had tests pending, but that there was no indication of heart problems.  However, treatment reports from Carilion Family Medicine reveal treatment for atrial fibrillation as early as May 2001.  Although a diagnosis of diabetes mellitus was not made until 2007, the Veteran essentially asserts that he had symptomatology prior to this date.  

To date, the Veteran has yet to be afforded an opportunity for a VA medical examination with respect to his claims.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record is unclear regarding whether the Veteran has a heart condition that can be classified as ischemic heart disease, thus potentially affording him the presumption of service connection based on his exposure to herbicides, or if he has a heart condition that is otherwise related to his service or to a service-connected disability.  The record is also unclear regarding the relationship between the Veteran's hypertension and his service or a service-connected disability.  Therefore, as medical questions regarding the etiology of hypertension and a heart condition remain, the claims must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Additionally, the claims file reflects that the Veteran was treated by Dr. N., a private cardiologist, at Lewis-Gale Hospital in 1994.  (Sept. 2011 Hearing Tr. at 6; September 2008 VA treatment record; January 2002 private treatment record.)  These records are not associated with the claims file.  At the September 2011 hearing, the Veteran's agent indicated that he was going to be submitting evidence at the conclusion of the hearing.  As noted in the Introduction, this evidence was not submitted subsequent to the hearing.  

The claims file currently has the following treatment records: Salem VA Medical Center treatment records dated from February 2008 through September 2009 and Carilion Family Medicine treatment records dated from May 2001 through July 2007.  The RO should insure that the treatment records of file are complete.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility, to include, but not necessarily limited to Lewis-Gale Hospital, Salem VA Medical Center, and Carilion Family Medicine.  The Veteran and his agent should also be requested to submit the records they indicated they would submit subsequent to the September 2011 hearing.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After completion of item 1 above, schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of hypertension and any diagnosed heart condition.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a heart condition, and in particular whether any diagnosed heart condition can be classified as ischemic heart disease.  

If a heart condition other than ischemic heart disease is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed heart condition is related to any incident of military service, including exposure to herbicides?  

B)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is causally related to hypertension or to any of the Veteran's service-connected disabilities?

C)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is aggravated beyond the normal course of the condition by hypertension or any of the Veteran's service-connected disabilities?  




Regarding hypertension, the VA examiner(s) should opine as to the following:

A)  Is it at least as likely as not (50 percent or greater) that hypertension is related to any incident of military service, including to herbicide exposure?   

B)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension is causally related to any of his service-connected disabilities?

C)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension is aggravated beyond the normal course of the condition by any of his service-connected disabilities?  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  
3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


